Citation Nr: 1711537	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1971 to July 1971, and in the Navy from December 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the Veteran's claim currently rests with the RO in Milwaukee, Wisconsin.

The matter was remanded by the Board in January 2015 for further development of the evidence.  That has been accomplished, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's right wrist disability clearly and unmistakably existed prior to active duty service.

2.  The Veteran's pre-existing right wrist disability clearly and unmistakably was not aggravated beyond its natural progression by active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right wrist disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In June 2010, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA, Social Security Administration (SSA), and private treatment records, have been secured.  In June 2015, the Veteran sent a letter identifying medical records of a private physician.  See June 2015 Veteran correspondence.  According to the Veteran, the above-mentioned private physician is now deceased.  Id.  Furthermore, STRs relating to the Veteran's discharge have been associated to the case file.  See June 1971 Medical Board Proceedings; June 1971 Report of Medical Examination; June 1971 progress note (STR).

In addition, the Veteran was afforded a VA medical examination in April 2015.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records and physical examination of the Veteran.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination and treatment records, has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304 (b).  Only such conditions as are recorded in the examination reports are to be considered as "noted."  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In other words, the presumption of aggravation only arises "where the pre-service disability underwent an increase in severity during service." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

If the presumption of aggravation arises under 38 U.S.C.A. § 1153, then the burden shifts from the Veteran to the government to rebut by clear and unmistakable evidence the pre-existing condition was not aggravated during service, or by establishing that any increase in disability is due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306; Cotant v. Principi, 17 Vet. App. 117, 131 (2003); VAOPGCPREC 3-03, 69 Fed. Reg. 29,178 (2004); see also Wagner, 370 F.3d at 1096; and Hunt, 1 Vet. App. at 296.

In deciding a claim based on aggravation, the question turns on whether there has been any measurable worsening of the condition during service, and then on whether such worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). Temporary of intermittent flare ups of a pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48   (1994); Hunt, 1 Vet. App. at 296-97.

The Veteran contends, through his representative, that his pre-existing right wrist injury was aggravated in service.  See March 2017 appellate brief.

Prior to beginning his first period of active duty service, the Veteran underwent a pre-induction medical examination.  See March 1971 Report of Medical Examination.  The examiner did not note a right wrist fracture or other right wrist disability in the report.  In June 1971, the Veteran underwent another medical examination following complaints of right wrist pain after training with pugil sticks.  See June 1971 Report of Medical Examination; June 1971 progress note (STR).  The examiner reported the Veteran as stating that he suffered an injury to his right wrist two years prior and was unable to fully extend his wrist since.  Id.  In addition, the examiner noted tenderness over the dorsum of the wrist, swelling, reduced range of motion, and pain with movement.  According to the examiner, an x-ray revealed nonunion of an old navicular fracture in the middle 3rd of the navicular of the right wrist.

As a result, in June 1971, a medical board recommended the Veteran's separation from service.  See June 1971 Medical Board Proceedings.  In its decision, the medical board found that the right wrist fracture was not caused by service and existed prior to entry on active duty.  Furthermore, it found that the right wrist fracture was not aggravated by active duty.  The Veteran was separated from active duty service in July 1971.

In 1973, the Veteran returned to active duty service, this time in the Navy.  In his reenlistment examination, an x-ray of the right wrist was recommended.  See October 1973 Report of Medical Examination.  However, a right wrist disability was not noted.  There is no report of said x-rays in the record or any indication that they were performed.  A subsequent recruit screening examination found no defects.  See December 1973 progress note (STR).  The Veteran did not complain of and was not treated for any problems with the right wrist during this period of service.  Upon being discharged from his second period of active duty service, the Veteran underwent a medical examination.  See November 1975 Report of Medical Examination.  The examiner did not note any complaints or diagnosis with regard to the right wrist.

In December 1990, the Veteran was involved in a motor vehicle accident.  See December 1990 O. Medical Center examination.  According to private treatment records, the Veteran stated that, during the accident, he resisted a fall with his right hand and hurt his wrist.  Id.  The Veteran was involved in another motor vehicle accident in November 1991.  See December 1991 O. Medical Center examination.  The examiner noted that the Veteran's right wrist was swollen over the navicular bone with tenderness over the snuff box.  In addition, the examiner noted a decreased range of motion.  The examiner gave a possible assessment of a right wrist fracture.  An x-ray revealed an old ununited right wrist fracture.  See December 1991 Dr. T.D., Dr. H.J. x-ray.

Subsequently, in December 1992, the Veteran was involved in a workplace accident.  See February 1992 O. Medical Center examination.  The examiner observed swelling, increased heat, and decreased grip strength of the right hand.

In April 1995, the Veteran injured his right wrist while defending himself during a home invasion.  See April 1995 letter from Dr. D.P.; April 1995 N.S. Orthopaedics progress note.  An x-ray revealed an impacted fracture with some shortening as well as a severe contusion to the hand itself with significant swelling of the complete hand.  The Veteran's physician stated that the injury may have precipitated the symptoms of his right wrist disability.  See April 1995 letter from Dr. D.P.

Following another motor vehicle accident, the Veteran presented with complaints of right wrist pain in January 1997.  See January 1997 S.M. Hospital emergency record.  The emergency note found swelling and tenderness of the right dorsal radial wrist as well as limited range of motion due to pain.

In January 2011, the Veteran underwent a VA examination to evaluate his right wrist disability.  See January 2011 VA Compensation and Pension Exam Report.  The examiner reported the Veteran as stating that he injured his right wrist in boot camp and did not have a previous wrist injury, although he did play football.  The examiner diagnosed the Veteran with a right scaphoid fracture and determined that it was at least as likely as not caused by an in-service injury.  In her report, the examiner reasoned that the Veteran's injury was consistent with the documented service history.

As a result, the RO granted the Veteran's petition to reopen his service connection claim for a right wrist disability in January 2011.  See January 2011 rating decision.  However, the RO denied the claim because it found that the preponderance of the evidence did not support that the pre-existing right wrist injury was permanently aggravated by military service.  The Veteran perfected an appeal.  In a January 2015 decision, the Board granted the Veteran's petition to reopen his service connection claim but found that the examiner failed to consider critical STRs reflecting a potential pre-existing right wrist disability and remanded the matter on its merits back to the AOJ for additional examination.  See January 2015 Board remand.  

Accordingly, the Veteran underwent a new VA examination in April 2015.  See April 2015 VA Compensation and Pension Examination.  According to the examiner, the Veteran stated that he sprained his right wrist while playing football prior to service.  Id.  The Veteran felt a crack in his wrist during pugil stick training in service and had pain off and on with movement and swelling after discharge.  Id.  The Veteran also stated that, while in the Navy, he had pain off and on but did not seek treatment.  Id.  In addition, the Veteran stated that he did not suffer injuries at work following service.  Id.  The examiner determined that the right wrist disability clearly and unmistakably existed prior to first entry into active service in May 1971 based on the history of previous injury and report on June 14, 1971 (medical board).  The examiner further determined that the right wrist navicular fracture was clearly and unmistakably aggravated by the Veteran's first period of active service (May 1971 to July 1971) based on history of injury with right wrist pain during this time in service and examination with swelling at the base of the third metacarpal reported in 1971 STRs.  However, the examiner concluded that any such aggravation was not permanent, based on the 1973 entrance examination which reported no disability and the lack of any treatment for the right wrist condition during the Veteran's second period of active service (December 1973 to November 1975).

The Board acknowledges that the medical examination upon enlistment does not include a notation for a right wrist disability.  See March 1971 Report of Medical Examination.  The presumption of soundness, therefore, applies.  As stated above, in order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence both that the right wrist injury existed prior to service and that it was not aggravated beyond its natural progression by active duty service.

Upon careful review of the record, the Board finds, first, that the Veteran's right wrist disability clearly and unmistakably existed prior to active duty service.

The Veteran's right wrist disability was first identified in active service after the Veteran complained of right wrist pain following training.  See June 1971 Report of Medical Examination; June 1971 progress note (STR).  An x-ray revealed an old right wrist fracture.  During the June 1971 pre-induction medical examination, the Veteran stated that he had suffered a right wrist injury prior to active service and that he could not fully extend his right wrist since.  Id.  A medical board at that time also specifically concluded that the wrist fracture pre-existed service.  See June 1971 Medical Board Proceedings.  Furthermore, later medical examinations identified a right wrist fracture and attributed it to an old injury.  See December 1991 Dr. T.D., Dr. H.J. x-ray; April 1995 letter from Dr. D.P.; April 2015 VA Compensation and Pension Examination Note.  There is no evidence to doubt the credibility of these medical determinations.  

Although the January 2011 VA examination determined that the right wrist fracture was at least as likely as not caused by an in-service injury, the examiner based her determination on incomplete information; namely, that the Veteran did not suffer from a right wrist injury prior to service.  As the Board found in its prior remand decision, the examiner failed to consider critical STRs reflecting a potential pre-existing right wrist disability.  See January 2015 remand decision.  As such, the Board does not find the January 2011 VA examination to be credible.  

Moreover, according to the most recent arguments received by the Board through his representative, the Veteran does not dispute that his right wrist disability existed prior to his first period of active duty service.  See March 2017 appellate brief; see also July 1971 Veteran's Application for Compensation or Pension.  However, the Veteran has argued that, while he suffered hyperextension of the right wrist prior to service, his right wrist fracture was incurred while in boot camp.  See January 2011 Notice of Disagreement.  The Veteran is competent to testify to observable symptomatology, including, generally, broken bones.  Nonetheless, the credible medical evidence establishes that the Veteran's right wrist fracture existed prior to his active service.  See June 1971 Report of Medical Examination; June 1971 progress note (STR); June 1971 Medical Board Proceedings.  The Veteran's contention is also inconsistent with his prior statement that he broke his right wrist playing football in high school.  See July 1971 Veteran's Application for Compensation or Pension.  Therefore, the Board finds that the probative evidence of record establishes that the Veteran's right wrist disability clearly and unmistakably existed prior to his active duty service. 

Furthermore, the Board finds that the Veteran's pre-existing right wrist disability clearly and unmistakably was not aggravated beyond its natural progression by active duty service.

As stated above, the June 1971 medical board determined that the Veteran's right wrist fracture was not aggravated by his active duty service.  See June 1971 Medical Board Proceedings.  In fact, complaints of right wrist injuries are entirely absent in STRs during the Veteran's second period of active service (December 1973 to November 1975).  Complaints of right wrist pain only reemerge on the record in December 1990 when the Veteran was involved in a motor vehicle accident.  See December 1990 O. Medical Center examination.  The Veteran also injured his right wrist in subsequent motor vehicle accidents in November 1991 and in January 1997.  See December 1991 O. Medical Center examination; December 1991 Dr. T.D., Dr. H.J. x-ray; January 1997 S.M. Hospital emergency record.  Furthermore, the record reflects that the Veteran sustained injuries to his right wrist in a December 1992 workplace incident and during an April 1995 home invasion.  See February 1992 O. Medical Center examination; April 1995 letter from Dr. D.P.; April 1995 N.S. Orthopaedics progress note.  The Veteran's physician opined that the latter injury may have worsened the condition of his right wrist.  See April 1995 letter from Dr. D.P.  

While the April 2015 VA examination determined that the Veteran's right wrist fracture was clearly and unmistakably aggravated by his first period of active service, it also determined that the aggravation was clearly and unmistakably not permanent.  See April 2015 VA Compensation and Pension Examination Note.  Specifically, the examiner reasoned that neither the 1973 entrance examination nor the 1975 separation examination reported a right wrist disability, and STRs during the Veteran's second period of active service do not reflect any complaints of or treatment for a right wrist condition.  As noted above, while the 1973 entrance examination did not specifically note a right wrist injury, it did recommend x-rays for the Veteran's right wrist.  However, a report on the x-rays, if they were ever performed, was not included in the STRs.  The Board also finds compelling the fact that the records from the Veteran's second period of service are entirely silent for any complaints of problems with the Veteran's right wrist.  Furthermore, there is no evidence to doubt the examiner's credibility.  

The Board acknowledges that there is medical evidence of a worsening condition of the Veteran's right wrist disability following service.  See April 1995 letter from Dr. D.P.; see also December 1991 O. Medical Center examination; December 1991 O. Medical Center examination; December 1991 Dr. T.D., Dr. H.J. x-ray; January 1997 S.M. Hospital emergency record; February 1992 O. Medical Center examination; April 1995 letter from Dr. D.P.; April 1995 N.S. Orthopaedics progress note.  However, these events are unrelated to service.  As such, any resulting aggravation cannot serve as grounds for establishing service connection.  When viewed in conjunction, the Veteran's STRs and credible post-service treatment records reflect clear and unmistakable evidence of a pre-existing right wrist injury that, though temporarily aggravated in the Veteran's first period of active service, was not permanently worsened as a consequence of active duty service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board thus finds that there is clear and unmistakable evidence that the Veteran's pre-existing right wrist disorder underwent no increase during service, and the second prong of the presumption of soundness is rebutted.

The Veteran has argued that he had no residual problems with his right wrist prior to his first period of active duty service, and that he has had pain and a reduced range of motion ever since his right wrist injury in boot camp.  See September 2012 Form 9.  As stated above, the Veteran is competent to testify to symptoms such as pain and reduced range of motion.  However, the Veteran's argument is inconsistent with his prior statements of record; namely, that he has been unable to fully extend his right wrist since his pre-service injury.  See June 1971 Report of Medical Examination.  The Veteran's report during the April 2015 VA examination that he had not suffered any injuries at work to his right wrist is also inconsistent with the medical record.  See February 1992 O. Medical Center examination.  Therefore, the Board finds that the most probative evidence of record establishes that the Veteran's right wrist disability clearly and unmistakably both pre-existed service and was not aggravated beyond its natural progression by active duty service.

Based on the foregoing, the Board finds that the presumption of soundness is rebutted, as there is clear and unmistakable evidence both that the Veteran's right wrist disability both pre-existed his entry into service in June 1971 and that it was not permanently aggravated during service beyond its natural progression.  As the Board has already found that the Veteran's right wrist disability was not permanently aggravated beyond its natural progression during service, the provisions of 38 C.F.R. § 3.306, do not apply and service connection based upon aggravation for the Veteran's right wrist disability is not warranted. 

It follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1991).  As such, the Veteran's claim is denied.


ORDER

Entitlement to service connection for a right wrist disability is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


